IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 29, 2008
                                     No. 07-30943
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

JOEL EVANS,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 2:05-CR-20208-2




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Joel Evans was convicted of conspiring to possess methamphetamine with
intent to distribute and sentenced to serve 210 months in prison. He appeals his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30943

conviction, arguing that the district court erred by denying his motion for judg-
ment of acquittal, because the evidence did not establish that he conspired to
possess with intent to distribute. Rather, he contends that the evidence showed
only that he used methamphetamine.
      We review the denial of a motion for acquittal de novo and use the same
standards that are applied to a challenge to the sufficiency of the evidence.
United States v. Wise, 221 F.3d 140, 154 (5th Cir. 2000). The central question
is “whether any reasonable trier of fact could have found that the evidence estab-
lished the essential elements of the crime beyond a reasonable doubt.” United
States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).
      The evidence showed that Evans knowingly agreed to violate the drug
laws by possessing methamphetamine and distributing it to another. The evi-
dence thus sufficed to permit a reasonable juror to conclude that Evans was guil-
ty of conspiring to possess methamphetamine with intent to distribute. See
United States v. Dukes, 139 F.3d 469, 475 (5th Cir. 1998); see also United States
v. Casilla, 20 F.3d 600, 603 (5th Cir. 1994).
      Evans contends that the district court erred by admitting a report at trial,
because it is unclear whether the items tested and described in the report were
the same items that were seized during the investigation that led to his prosecu-
tion. When a defendant questions whether the evidence admitted is the same
as the evidence that was seized, the government need only make a threshold
showing of authenticity for the evidence to be admitted. United States v. Sparks,
2 F.3d 574, 582 (5th Cir. 1993). The issue of authenticity then goes to the jury.
Id. A review of the record shows that testimonial evidence offered at trial made
a prima facie showing concerning the authenticity of the disputed items, and
authenticity then became a jury question. Evans has shown no error in connec-
tion with the admission of the disputed evidence.
      The judgment is AFFIRMED.


                                        2